1    John P. Costello. Esq. (SBN 161511)
     COSTELLO LAW CORPORATION
2    2267 Lava Ridge Court, Suite 210
     Roseville, CA 95661
3    Telephone: (916) 441-2234
     facsimile: (916) 441-4254
4    Jcostello@costellolawcorp.com

5    GLENN W. PETERSON, ESQ. (SBN 126173)
     PETERSON WATTS LAW GROUP, LLP
6    Attorneys at Law
     2267 Lava Ridge Court, Suite 210
7    Roseville, CA 95661
     Telephone: (916) 780-8222
8    Facsimile: (916) 780-8775
     gpeterson@petersonwatts.com
9
     Attorneys for Defendants
10   William Lasell; American Die and Rollforming. a
     California Corporation and Artesian Home Products,
11   a California Corporation dba Valor Gutter Guard and
     Counterclaimants
12
                                  UNITED STATES DISTRICT COURT
13
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15
     GUTTERGLOVE INC., a California                Case No. 2:17-CV-01372-WBS-CKD
16   Corporation,
                                                 STIPULATION FOR JUDGMENT AND
17                                               JUDGMENT
                   Plaintiff,
18          vs.
                                                   Action Filed: June 30, 2017
19   WILLIAM LASELL, an individual,                Judge: Honorable William B. Shubb
     AMERICAN DIE AND ROLLFORMING
20   a California Corporation; and VALOR
     GUTTER GUARD
21

22                 Defendants.

23

24

25

26
27

28


     STIPULATED JUDGMENT
     CASE NO. 2:17-CV-01372-WBS-CKD
1           Plaintiff Gutterglove, Inc. (“Gutterglove”), Defendants William Lasell, an individual,
2    (“Lasell”) Artesian Home Products, a California Corporation, (“Artesian”) American Die and
3
     Rollforming, a California Corporation (“ADR”) (collectively, Lasell, Artesian and ADR constitute
4
     “Defendants”) and Counterclaimants Chris Tatasciore, Lawrence Dumm and Slate E. Bryer
5
     (individuals and collectively the “ADR Inventors”) (collectively Gutterglove, Defendants and the
6

7    ADR Inventors constitute the “Parties”), hereby consent to the resolution of the above-captioned

8    case through the instant Stipulated Judgment (“Judgment”), based upon the terms and conditions as

9    follows:
10
            1.      Gutterglove is the owner of U.S. Patent No. 9,834,936 (the “’936 Patent”) as well as
11
     all related patents and applications thereof including but not limited to: U.S. Patent No. 9,976,309,
12
     issued May 22, 2018, entitled “Gutter Debris Preclusion Device With Multiple Manipulations and
13
     Patterns Thereof” (the “‘309 Patent”), and any parent applications, continuations, continuations-in-
14

15   part, divisionals, and re-issues, or foreign counterpart patents or applications (“the ’936 Patent

16   Family”);
17          2.      Defendants ADR and Artesian in their First Amended Answer (the “FAA”) (Dkt. # 80) to
18
     the Plaintiff’s Second Amended Complaint (“SAC”) (Dkt #20), have alleged a counterclaim for relief
19
     from the ‘936 Patent Family, seeking a judicial declaration that the ‘936 Patent Family is invalid and
20
     unenforceable on the grounds of alleged inequitable conduct before the United States Patent and
21
     Trademark Office. This counterclaim for relief sought to resolve an existing dispute concerning the
22
     effect of the ‘936 Patent Family upon U.S. Patent No. 9,284,735, which had been placed at issue by
23

24   Gutterglove in its First Claim for Relief in its Second Amended Complaint on file herein, wherein

25   Gutterglove sought a correction of inventorship of U.S. Patent No. 9,284,735.

26          3.      Gutterglove, the Defendants and the ADR Inventors have reached an agreement to

27   resolve the pending disputes, and in furtherance of that settlement agreement, among other things,
28
     STIPULATED JUDGMENT
     CASE NO. 2:17-CV-01372-WBS-CKD

                                                         2
1    Gutterglove is willing, without admitting the allegations in the counterclaim, to consent to declaratory
2    judgment herein invalidating and rendering unenforceable the ‘936 Patent Family as requested, in part, in
3    the First Amended Answer and Counterclaim (Dkt. No. 80) to the Second Amended Complaint.
4
             4.      Gutterglove acknowledges and agrees that the terms of this Judgment are valid, binding
5
     and enforceable in any jurisdiction in the United States, to the fullest extent of any and all applicable
6
     laws related thereto.
7
             5.      Gutterglove expressly waives the right to appeal this Judgment both as to form or
8

9    content.

10           6.      Should the Court find this Judgment deficient in any way, the Parties agree to cooperate

11   with each other to take whatever steps are necessary to render this Judgment effective.

12           7.      This Court shall retain jurisdiction over the Parties, to enforce this Judgment, or enter any
13   further relief, until there is full performance of the terms hereof.
14
             8.      All Parties will bear their own costs and attorney fees.
15
             9.      The Parties request that pursuant to 35 U.S.C. § 290, the Court provide notice to the
16
     United States Patent and Trademark Office of the pendency and disposition of this action concerning
17
     U.S. Patent No. 9,834,936 and U.S. Patent No. 9,976,309.
18

19

20   IT IS SO AGREED AND STIPULATED:
21

22

23

24

25

26
27

28
     STIPULATED JUDGMENT
     CASE NO. 2:17-CV-01372-WBS-CKD

                                                            3
1
      Dated: November 9, 2018         KUTAK ROCK LLP
2

3
                                      By: /s/ Jason S. Jackson
4
                                        Jason S. Jackson
5                                       Jacob Song
                                        Sara Weilert-Gillette
6                                       KUTAK ROCK LLP
                                        1650 Farnham Street
7                                       The Omaha Building
8                                       Omaha, NE 68102-2103
                                        Telephone: (402) 346-6000
9                                       Facsimile: (402) 346-1148
                                        Jason.Jackson@KutakRock.com
10                                      Jacob.Song@KutakRock.com
                                        Sara.Gillette@KutakRock.com
11                                      Attorneys for Plaintiff
12                                      GUTTERGLOVE, INC. and on behalf of
                                        Robert Lenney
13

14    Dated: November 9, 2018         COSTELLO LAW CORPORATION

15

16                                    By: /s/ John P. Costello
                                        John P. Costello
17
                                        COSTELLO LAW CORPORATION
18                                      2267 Lava Ridge Court
                                        Suite 210
19                                      Roseville, CA 95661
                                        Telephone: (916) 441-2234
20                                      Facsimile: (916) 441-4254
                                        Jcostello@costellolawcorp.com
21
                                        Attorneys for Defendants
22                                      WILLIAM LASELL, AMERICAN DIE
                                        AND ROLLFORMING AND
23                                      ARTESIAN HOME PRODUCTS AND
                                        THE ADR INVENTORS
24

25

26
27

28
     STIPULATED JUDGMENT
     CASE NO. 2:17-CV-01372-WBS-CKD

                                      4
1     Dated: November 9, 2018                             PETERSON WATTS LAW GROUP LLP
2

3                                                         By: /s/ Glenn W. Peterson
4                                                           Glenn W. Peterson
                                                            PETERSON WATTS LAW GROUP LLP
5                                                           2267 Lava Ridge Court
                                                            Suite 210
6                                                           Roseville, CA 95661
                                                            Telephone: (916) 780-8222
7                                                           Facsimile: (916) 789-8775
8                                                           gpeterson@petersonwatts.com
                                                            Attorneys for Defendants
9                                                           WILLIAM LASELL, AMERICAN DIE
                                                            AND ROLLFORMING AND
10                                                          ARTESIAN HOME PRODUCTS AND
                                                            THE ADR INVENTORS
11

12

13   IT IS SO ORDERED:

14          Pursuant to the above-referenced stipulation of the Parties to this action, Judgment is hereby
15   entered declaring the entire ‘936 Patent Family invalid and unenforceable. All other claims of all
16
     Parties are dismissed with prejudice. The respective Parties hereto are to bear their own attorney’s fees
17
     and costs.
18

19   Dated: November 13, 2018
20

21

22

23

24

25

26
27

28
     STIPULATED JUDGMENT
     CASE NO. 2:17-CV-01372-WBS-CKD

                                                         5
1                                           PROOF OF SERVICE
2           I, the undersigned, certify and declare that I am over the age of 18 years, employed in the

3    County of Placer, State of California, and not a party to the above-entitled cause. On November 9,

4    2018, I electronically filed the following document(s) using the CM/ECF system:

5
                          STIPULATION FOR JUDGMENT AND JUDGMENT
6

7           Participants in the case who are registered CM/ECF users will be served by the CM/ECF
8    system.
9           I declare under penalty of perjury that I am employed in the office of a member of the bar of
10   this Court at whose direction this service was made and that the foregoing is true and correct.
11          Executed on November 9, 2018, at Roseville, California.
12                                                                /s/ Ruma Costello
13                                                                Ruma Costello
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     STIPULATED JUDGMENT
     CASE NO. 2:17-CV-01372-WBS-CKD
